DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “a prosthetic valve” in both line 1 and line 3.  This renders the scope of the claim indefinite as it is not clear whether the second recitation of “a prosthetic valve” is the same or different from the first recitation of “a prosthetic valve.”
Claim 9 recites the limitation "the native annular valve" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyles (U.S. Pat. No.: 5,167,628) in view of Freyman (U.S. Pat. No.: 6,945,957)
Boys discloses the method steps of implanting an aortic catheter within a heart, the method comprising: translumenally advancing the aortic catheter comprising an inflatable structure to a position proximate a native valve of the heart (fig. 2); inflating a portion of the inflatable structure that is distal to the native valve (fig. 2); and inflating a portion of the inflatable structure that is proximal to the native annular valve (fig. 2).  
Boyles lacks a prosthetic valve with the aortic catheter.  Freyman teaches an inflatable valve treatment catheter (fig. 9) including a prosthetic valve (fig. 12) which passively responds to differential pressures on either side of the valve to mimic  the aortic valve (e.g. col. 16 lines 3-21).  Freyman teaches that prosthetic valves are well known (col. 15, lines 31-49), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Boyles to include a prosthetic valve as taught by Freyman for providing hemodynamic performance which mimics the natural state of the aortic valve.  This modification would have occurred using known methods and would have yielded predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/
Primary Examiner, Art Unit 3774